 

UNITED STATES DISTRICT COURT AUB RET copy:

SOUTHERN DISTRICT OF GEORGIA gyjq oy

AUGUSTA DIVISION “30 py 3:49
UNITED STATES OF AMERICA __ )

r
Vv. ) INDICTMENT NO.:: 1:18-cr-006

)
ELIJAH SIMPKINS )

ORDER OF DISMISSAL
Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by
leave of Court endorsed hereon, the United States Attorney for the Southern District
of Georgia hereby dismisses with prejudice the above-referenced Indictment filed

against the defendant, who has successfully completed pretrial diversion.

BLL 1

BOBBY IZ€HRISTINE
UNITED STATES ATTORNEY

fu tle

 

=

Tara M. Lyons
Assistant United States Attorney
South Carolina Bar No. 16573

Leave of Court is granted for the filing of the foregoing dismissal.

This BO? si aby — 2019.

HONORABLE | PUDLEY H. BOWEN, JR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

 
